Citation Nr: 0529237	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for ulcerative esophagitis 
and a duodenal ulcer with deformed duodenal bulb, currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that awarded service connection and a 
10 percent rating for ulcerative esophagitis, effective 
December 18, 2003, and denied an increased rating for a 
duodenal ulcer, then rated as 10 percent disabling.  By a May 
2004 rating decision, the RO found that the grant of service 
connection for esophagitis duplicated the rating that was 
already in effect for the duodenal ulcer under the codes for 
the digestive system and thus violated the rule against 
pyramiding of benefits.  38 C.F.R. § 4.14 (2005); see also 
38 C.F.R. § 4.114 (2005).  Consequently, because of the rule 
against pyramiding, the RO increased the veteran's rating 
from 10 to 30 percent, effective December 18, 2003, the date 
of receipt of his claim for increase, under the diagnostic 
code for hiatal hernias, as this code was found to reflect 
his predominant disability picture more accurately.  As this 
30-percent evaluation is less than the maximum available 
rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In May 2005, the veteran testified 
before the Board at a hearing that was held via 
videoconference from the New Orleans, Louisiana RO.  

The Board notes that during the hearing held via 
videoconference, the veteran raised new claims of service 
connection for an inguinal hernia, Peyronie plaque, and 
hemorrhoids and anal fissures, as secondary to his service-
connected gastroesophageal disability.  The Board refers 
these matters to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected ulcerative esophagitis 
and duodenal ulcer are manifested by a significant history of 
symptoms, including epigastric discomfort, including 
regurgitation, nausea, and occasional vomiting. There are 
currently no signs of active ulcer disease, hematemesis, 
moderate anemia, or material weight loss.


CONCLUSION OF LAW

The criteria for an increase in a 30 percent rating for 
ulcerative esophagitis and a duodenal ulcer with a deformed 
duodenal bulb are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was treated for duodenal ulcers and epigastric 
distress on several occasions during service.  Since that 
time, he has had chronic epigastric stomach pain and, more 
recently, gastroesophageal reflux disease.  The veteran's 
duodenal ulcer disability has been service-connected since 
April 1972, and rated 30 percent disabling since May 2004.  
He seeks an increased rating.  The Board therefore turns to 
the appropriate criteria.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. and 38 C.F.R. § 4.113.  Ratings under Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  The 
Board notes that disabilities of the digestive system and the 
liver-Diagnostic Codes 7311 to 7354 were revised July 2, 
2001. However, some of the diagnostic codes were left 
unchanged, including DCs 7305 and 7346, for duodenal ulcers 
and hiatal hernias, respectively.

In this case, because the veteran's ulcerative esophagitis 
disability does not have its own evaluation criteria assigned 
in VA regulations, it has been rated by analogy under DC 
7346, which contemplates hiatal hernias.  See  38 C.F.R. § 
4.20 (2004).  Under this code, where the disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  A maximum 60 percent rating is warranted where 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.

The veteran's ulcerative esophagitis and duodenal ulcer 
disability may also be rated under 38 C.F.R. § 4.114, DC 7305 
(Ulcer, duodenal).  Under this code, a duodenal ulcer 
warrants a 20 percent evaluation where the ulcer is moderate, 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is warranted when it is severe, causing pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case, the results of a January 2004 VA examination, 
and recent VA and private medical treatment records show that 
the veteran experiences recurrent gastroesophageal reflux 
disease symptoms, including abdominal pain, occasional nausea 
and vomiting, regurgitation and associated coughing, and 
indigestion.  However, the evidence does not show that he has 
hematemesis or melena with moderate anemia, material weight 
loss, recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year, or that 
his symptoms are productive of severe impairment of health, 
as is required for a higher rating of 60 percent under DC 
7346, or a higher rating of 40 percent under DC 7305.  
38 C.F.R. § 4.114, DCs 7346, 7305.  Indeed, the veteran 
indicated at his recent hearing that he had gained weight.

The weight of the medical evidence shows that the overall 
condition of the veteran's ulcerative esophagitis and 
duodenal ulcer with deformed duodenal bulb produces a level 
of impairment consistent with that contemplated by the rating 
for a hiatal hernia with persistently recurrent epigastric 
distress, dysphagia, and other symptoms productive of 
considerable impairment of health.  Accordingly, the Board 
finds that the criteria for an increased rating, greater than 
30 percent, for the veteran's gastroesophageal disability are 
not met, and the veteran's claim is denied.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The evidence does not reflect that the 
veteran's gastroesophageal disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated by 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of an extra-
schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in February 2004.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in December 2003; a 
statement of the case in May 2004; and a supplemental 
statements of the case in September 2004, which included the 
full text of 38 C.F.R. § 3.159.  There was no harm to the 
appellant, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for ulcerative esophagitis and a duodenal 
ulcer with deformed duodenal bulb is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


